          Case 1:21-cr-00378-TJK Document 18 Filed 06/14/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      Case No. 21-CR-378 TJK
                                             :
ARTHUR JACKMAN, and                          :
PAUL RAE,                                    :
                                             :
                      Defendants.            :


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America hereby respectfully moves the Court for the entry of a

protective order governing the production of discovery by the parties in the above-captioned case.

The United States and counsel for Defendants have reached an agreement as to the proposed

protective order. Therefore, the United States is authorized to represent to the Court that

Defendants do not oppose this motion or the entry of the attached protective order.



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793


                                     By:     /s/ William Dreher
                                             WILLIAM DREHER
                                             Assistant United States Attorney
                                             D.C. Bar No. 1033828
                                             700 Stewart Street, Suite 5220
                                             Seattle, WA 98101
                                             (206) 553-4579
                                             william.dreher@usdoj.gov
